                                                                  E-FILE®; Allegatty Circuit Court
      Case 1:21-cv-02122-BPG Document 1-5  Filed
                                       ®ocket:    08/19/21
                                               8/19/2020      Page
                                                         4:01 PM;    1 of 7 8/19/2020 4:01 PM
                                                                  Subtnission:

 IN THE CIRCUIT COURT FOR.Allegany County
                                                                  —~ •~`ityor ounty
                   CiYTi, - NC)N-i)C)MEST'IC CASii; iNFnI2MAT1(DN I2I+:Pn12'I'
                                              DIRECTIONS
     Plaintiff: This Information Report must be completed and attached to the complaint filed with the
 CI'erk of Court unless your case is exempted from the requirement by the Chief Judge of the Court of
 Appeals pursuant to Rule 2-111(a).
     Defendant: You must file an Information Report as required by Rule 2-323(h).
                        THIS-1NFOIt1VlATIDN REPORT CANIWOT-SE`A:CCEPTED AS A PLEADIrVC
 FORM FILED BY: IPPLAINTIFF                      QDEFENDANT               CASE NUMBER_ - -                     - -MbU
                                                                                                       a ~~naR
  CASE NAIVIE: Los       i Gates_                                        vs. Evitts Resort, LLC~~     e l
                                                                                                   e
  PARTY'S NAME:,Lois Gates       _                      --------____-___.__._-----       --- PHONE:-- 814.495.5608
  PARTY'S ADDRESS:          _PO    .
                                  ~ox,5;    14_0_Walnut    Street,  W'ilmore;  PA 15962
  PARTY'S E-MAIL: sriipsn~Q4@windstreani.net
   >(f rePresenteti by an attorney:
  PARTY'S ATFORNEY'S NAME: Robert L. Allen                                            ~ PHONE: 301.387.2$00
  PARTY'S ATTORNEY'S ADDRESS:                     25254B    Garrett HNvy,  McH_E_nty,   MD 21541
  PARTY'S ATTORNEY'S E-MAIL: boballe.n726@gmail.com
  JU:RY DEMAND? QYes QNo
  RE]LATED CASE PENDING? QYes @No Ifyes, Case #(s), if knvwn:
  AN:1'ICIPATED LENGTII OF TRIAL?:                              hours ~_day,s
                                                      PLEADING TYPE
 New Case:            0Original                Q Administrative Appeal Q Appeal
 ExistingCase: QPost-Judgment                  QAmendment
 I diug, in an eYistinry errse, skip Case.Catedo / Subcate o section - go to Relief section.
                    IF NEW CASE: CASE CATEGORY/SUBCATEGORY (Check one box)
 TOR'i'S                         ❑ Government                      PUBLIC LAW                    Q Constructive Trust
 Q Asbestos                          Insurance                    Q Attotney Grievance
 t) Assault and Battery          D Product Liability                                            Q Conternpt,
 t7 Business and EOmriaercial                                     QBond Forfeiture Remission Q Depositton Notice
 Q Conspiracy                     PROPERTY                        Q Civil Rights                Q DistCt MtnAppeal
 Q Conversion                    Q Adverse Possession             Q County%1Vlncpl Code/Ord Q Finartcial
 O Defamation                        Breach of Lease              Q Electioti Law                Q Grand Ju ./Petit Ju ry
                                 ~ Detinue                        ~minent Domain/Condemn. Q MisceJJaneous     ry
 Q FaJse Arrest/Imprisonment Q Distress/Distrain
 Q   Fraud'                                                       Q  Environment                Q    Perpetivate Testimony%Evidence
                                 Q Ejeetment                      Q Error Coram Nobis
Q Lead Paint - DOB of            Q Fo.reible Entry/Detainer                                     Q Prod. of Documents Req:
     Youngest Plt_.~ ~           Q Foreclosure                    Q Habeas Corpus               Q Receivership
Q Loss of Consortium                 Q Commercial                 Q~;ta<idarrius                173 Sentenee Transfer
Q Malicious Prosecution              Q Residential                Q prisoner Rights             o Sei Aside Deed
                                                                                                    Special Adm..- Atty
                                                                                                ~ Subpaena
Q Malpractice-Medical                Q Currency or Vehicle Q Public Info. Act Records Q                         lssue/Quaslt
Q Malpractice-Professional           Q Deed of Trust              Q   Quarantine/isolation      O T.rust Esfablished
Q Misrepresentation                  Q Land Installments          QWcit of Certiocaai           Q Trustee Substitution/Removal
Q MotorTorE                          Q Lien                                                     Q Witness Appearance-Compel
                                     Q Mort~g                     EMPLOYMENT
QNegligence                                    •. e                                             PEACE ORDER
Cl Nuisance                          QRight of Reilemption Q ADA                                Q Peace Order
rxl Premises LiabiIity               Q Statement CQndo.           Q  C'onspiracy
Q Pr.oduct Liability             Q Forfeiture of Pr.operty. / Q EEO/HR                          EQUITY
    S  ~eetfic I'erformance          Persopal   Itern             Q                             Q Declarata . Jud ment
     ~                                                               FLSA                       Q E4uitabJeReliet~
    1oxic Tort                   Q Fraud'ulent Conveyance Q FMLA
~   Tiespass                     Q Land;lord-Tenant               Q Workers' Compensation Q lnJunehve Relief
0 Wrongful Death                 Q Lis Pendens                                                  Q~tandamus
                                                                  Q Wrongfui Termination
CONTRACT                         Q Mechanic's Lien                                              OTHER
Q Asbestos                       Q O.wncrshi                      INDEPENDENT
                                 Q              p in Lieu
                                     Partitlon/S.ate              PROCEEDINGS                   Q AecounEing
Q Breach                                                                                        Q Friendly Suit
Q Business and.Comniercial Q Quiet Title                          Q Assumption of Jurisdiction Q Grantor in Possession
Q Confessed Judgme►tt           Q Rent Escrow                     Q Authorized Sale             Q Maryland lnsurance Administration
    (Cont'd)                                                      Q
Q Construction                  ~      ght of Redem tioo e~ Attorney Appoint~nent
                                     Ret                                                        Q Mi Ilaneous
Q Debt                          Q Tenant Holding pOver            Q BodY Attachment ls~uance Q S P ecilie Transaction
Q Fraud                                                           Q Comntission Issuance        Q Structured Settlements

CC-DCM-002 (Rev. 04/2017)                           Page I of 3
      Case 1:21-cv-02122-BPG Document 1-5 Filed 08/19/21 Page 2 of 7


                 IF NEW OR EXISTING CASE: RELIEF (Check All that Apply)
 ~ Abatement                   Earnings W'itliholding 0 Judgment-Interest          Return of Prop.erty
 ~ Administratiue Action     0 Enrollrrten.t          QJud"gment-Summary        0 Sale of Property
 Q Appointment of Receiver O Exptangement             0_L~ability               Q$pectfic Performance
 D Arbitratiqn              0 Fintlrngs of Fact       C7 praf Examinat'►orr     Q Wrif Error C6ratn Nobis
 Q Asset Determination       ~ Foreclosure            0 Or.der                  0 Writ-Executton
 0 Attachment b/f Jud gment C3 Injunction             0Ownershi p of Property . Ci Writ-Garnish Property
 O Cease & Destst Drder     ® Judgment-Af-tidavit     0 Partttion a.f Property © Writ-Garnish Wages
 O Condemn Bfdg             O3udgment-Attorney Feesp Peace Order                0 Writ-Habeas Corpus
 Q Conternpt,               Q J udgment Corifessed O possession                 0 Writ-Mandamus
 0 Court Costsfla'ees       ►~Judgcnent Consent       Q Procluction of F~ecords ~ C~ritiPossession
 M.Damages-Compensatoiy D Judbtnent-Declaratory Q Quarantine/Isolation Order
 Cl. Damages-Punitive       OJudgment-D'efault        QReinstatement of Employment

 Ifyou indicated Liability above, mark one ofthe following. This information is not an admission and
 may not be used for any purpose other than Track Assignment.
OLiability is conceded. OLiability is not conceded, but is not seriously in dispute.ML.iability is seriously in dispute.

        MONETARY DAMAGES (I)o not include Attorne 's Fees, Interest or Court Costs

  Q Under $10,000           0 $10,000 - $30,000           0„$30,000 - $100,000           Cl Over $100,000
                                                                                                             e--
  'O-Medical Bills $--~-a ~,   0 Wage Loss $ ---"       0 Property Damages $
                    ALTE1tNATIVE ®ISPUTE 1tESOLiJTION INFORMATION

 Is this case appropria for referral to an ADR process under Md. Rule 17-101? (Check all at apply)
 A. Mediation        i~es I~No                             C. Settlement Conference   ~ Yes ONo
 B. Arbitration      QYes ONo                              D. Neutral Evaluation      OYes ONo

                                         SPECIAL RE UIREMENTS
Q If a Spoken Language Interpreter is needed, check here and attach form CC-®C-®41
0 If you reGuire an accommodation for a disability under the Americans with Disabilities Act, check
   here and attach form CC-AC-049
                                   ESTIMATED LENGTH OF TRIAL
With the exception of Baltimore Coxenty and Baltimore City, please fill in the estimated LENGTH ®
TRlAL.                              (Case will be traciced accordingly)
                 Cl 1/2 day of trial or less                    days of trial time
                   Q 1 day of trial time                       Cl More than 3 days of trial time
                   Cl 2 days of trial time

               BIJSINESS AND TECHNOIL.OG1' CASE 1VIANAGEMENT PROGRAM
For a11jurisdictions, if Business and Technology track designation under Md. Rule 16-308 is requested,
                 attach a duplfcate copy of complafnt and check one of the tracks below.

             0 Expedited- Trial within 7 months of                 Q Standard - Trial within 18 months of
                     Defendant's response                                   Defendant's response
                                     EMERGENCY RELIEF REQUESTED


CC-DCM-002 (Rev, 04/2017)                            Page 2 of 3
        Case 1:21-cv-02122-BPG Document 1-5 Filed 08/19/21 Page 3 of 7


                       COMPLEX SCIENCE ANI)/OR TECHNOLOGICAL CASE
                             MANAGEMENT PROGRAM (ASTAR)

          FOR PURPOSES OF POSSIBLE SPECIAL ASSIGNMENT TO ASTAR RESOURCES JUDGES under
     Md. Rule 16-302, attach a da:plicate copy of complaint and check whether assignment to an ASTAR is requested.

                L7 Expeditec9 - Triai within 7 months of             C3 Standard - Trial within 18 months of
                           Defendant's response                                Defendant's response
 IF YOUARE FILING YOUR COMPLAINT IN BALTIMORE CITY, OR BALTIMORE COUNTY,
 PLEASE FILL OUT THE APPROPRIATE BOX BELOW.
               CIRCUIT COURT FOR BALTIMORE CITY (CHECK ONLY ONE)

 ❑        Expedited                     Tria160 to 120 days from notice. Non jury matters.
 ❑       Civil-Short                    Trial 210 days from first answer.
 ❑        Civil-Standard                Tria1360 days from first answer.
 ❑       Custom                         Scheduling order entered by individual judge.
 ❑       Asbestos                       Special scheduling order.
 ❑       Lead Paint                     Fill in: Birth Date ofyoungest plaintiff___._____
 ❑       Tax Sale Foreclosures          Special scheduling order.
 ❑       Mortgage Foreclosures          No scheduling order.
                                                                                                                     ~
                             CIRCUIT COURT FOR BALTIMORE COUNTY

 ❑         Expedited            Attachment Before Judgment, Declaratory Judgment (Simple),
     (Trial Date-90 days)       Administrative Appeals, District Court Appeals and Jury Trial Prayers,
                                Guardianship, Injunction, Mandamus.

 ❑          Standard            Condemnation, Confessed Judgments (Vacated), Contract, Employment
     (Trial Date-240 days)      Related Cases, Fraud and Misrepresentation, International Tort, Motor Tort,
                                Other Personal Injury, Workers' Compensation Cases.

 ❑ Extended Standard            Asbestos, Lender Liability, Professional Malpractice, Serious Motor Tort or
  (Trial Date-345 days)         Personal Injury Cases (medical expenses and wage loss of$100,000, expert
                                and out-of-state witnesses (parties), and trial of five or more days), State
                                Insolvency.

 ❑          Complex             Class Actions, Designated Toxic Tort, Major Construction Contracts, Major
     (Trial Date-450 da s)       roduct Liabilities, Other Complex Cas


                .- -- ~ --
                        Ba                                                    Si ature of'Cvunseb.%farty
                25'2"54B Garcett Hwy
                                                                     m Robert"I:.. Allen     CPF#0006210006
                                                                                     Printed Name
McHenry.                   -~   MD          21541
              City              State      Zip Code              boballen726@gmail.com



CC-®CN[-002 (Rev. 04/2017)                             Page 3 of 3
                                                                   E-FILED; Allegany Circuit Court
        Case 1:21-cv-02122-BPG Document 1-5  Filed
                                         Docket:    08/19/21 Page     4 of 7
                                                 8/19/2020 4:01 PM; Submission: 8/19/2020                   4:01 PM



               Iloi T0-$E CI≥<2CQJtT COL1l2T F'Olt ALLEGANY CO9JNTY, IVIAIYYLAND

 LOIS GATES

          Plaintiff

          V.

EVI'9"1{'S RESO>£8T, LLC ,

LAKES ENTE><2TA1NMENT tnc.
6595 S. JONES BLVD.
LAS VEGAS NV 89118
                                                                             C-01-CV-20-000250
dba

920CKY GAP CASINO l<ZESOIEBT
16701 LAKEVIEW ROAD
FLINTSTONE, MD 21530


And the

STATE OF MARYLANtD

State of Maryland Treasurer's Office
Louis L. Goldstein Treasury Building
80 Calvert Street, Rooni 109
Annapolis, Maryland 21401

        I)efendants

                                               C010'IPLAINT

    Plaintitf, Lois Gates, and by and through her attornev, Robert L. Allen, Esquire and deniands

damages from the Defendants, Evitts Resort, LLC, Sean Titnothy Higgins, dba Rocky Gap Casino Resort,

and in support thereof states as follows in support of this lawsuit:

    1. That the Plaint.if£ Lois Gates, is an adult citizen of the State of Pennsylvania and a resident of

        Alleganv Countv.

   2. That the Defendants are various representations of Rocky Gap Casino Resort, hereinafter referred

        to as "Defendartt," is a corporation doing business in Mat-vland, who owned and,'or managed the

        premises known as the Rockv Gap Cas'rrto Resort in Flintstone, Maryland.
        Case 1:21-cv-02122-BPG Document 1-5 Filed 08/19/21 Page 5 of 7

r

    3. The Defendant is Evitts Resort, LLC, 6595 S. Jones B(vd. , Las Vegas Nevada 89118 and or Lalces

         Entertainment Incorporated.

    4. The State of Macvland is the owner of the premises and is curt-ently believed to be the lessor of

         the subject property to the above referenced defendants.

    i. That on or about June 20"', 2017, the Plaintiff was walking on a prernises owned and managed by

        the Defendants, Evitts Resort, LLC, and doing business as the Rock-y Gap Casino Resort, as she

        was leaving and at that same time and place, the sidewalk was mis-aligned and in violation of

        architectural standards which caused the Plaintiff to slip and fatl, causing her severe injuries more

        fully described below.

    6. Prior to her fall, it is believed and averred that the Defendant had notice that the sidewalk had

        caused many falls and that it was a noticeable defect in that the concrete sections had elevation

        distances that were too high.

    7. The Defendant was deficient in not properly maintaining the sidewalk and was not mauitaining

        the sidewalk properly.

    8. During the fall, the Plaintiff suffet-ed epistaxis, nasal fracttire, ecchytnosis over left eye,

    9. Solely as a result of the injuries aforementioned, the Plaintiff llas incurred damages, including:

            a. Medical expenses;

            b. Slie has, may, and probably will for an indeftnite time in the future suffer great pain,

                inconvenience, embarrassment, and mental anguish;

            c. She has, may, and probably will for an indefinite time in the future be deprived of

                ordinary- pleasures of life, loss of well-being, and equanimity; and

            d. Her overall health, strength, and vitality have been greatly impaired.

                                                      C®UN'I' I

                                       NEG'LIGENCE ®F 'f'HE l<➢EiFEl®I®Al'iT

    10. The Plaintiff incorporates herein by reference hereto the allegations of Paragraphs 1 through 8

        above as if more ftilly set forth herein at length.
        Case 1:21-cv-02122-BPG Document 1-5 Filed 08/19/21 Page 6 of 7



     1 I. The aforesaid incident occurred as a result of and was proximately caused by the careless,

         negligent, grossly careless, and reckless conduct of the Defendants, wliich consisted inter alia of

        the following particulars:

             a. Faili.ncr to properly supervise the comtnon at-eas in question so as to furnish to the

                 Plaintiff, Lois Gates, a safe and liazard free walicway which were recognized or should

                 llave been recognized by Defendants., as causing or lilcely to cause the serious physical

                 harm to the Plaintiff Lois Gates, and others;

             b. Failing to maintain the premises owned by the Defendant in good and safe condition for

                 the Plaintiff and otllers;

            c. Failing otherwise to comply with the applicable laws and regulations of tlle State of

                Ma►-yland aild the applicable Federal laws and regulations;

            d. Othe►ivise failing to exercise the degree of care required under the circumstances; and;

            e. Otherwise being negligent.

    12. As a result of the aforesaid conduct and breach of cat-e of tlie Defendant, Evitts Resort, LLC, dba

        Rocky Gap Casino Resort, Plaintiff sustained the injuries, losses, and damages which were tnore

        fully described above, without any negligence of the Plaintiff contributing tliereto.

    WIIEitEF'ORE, Plaintiff demands judgment against Defendant of ati amount greater than

$75,000.00 to be determitied at trial, plus costs, pre-judgment interest, post-judgment interest, and for any

further relief that this Honorable Court deems approp►-iate.

                                                    GO[JIV'I' 11

                                              PREMISES LIABII.['I'1'

    13. Plaintiffs incorporate by reference herein the allegations in Paragraphs 1 tlirough 11 above,

        inclusive.

    14. The Plaintiff, Lois Gates is an invitee and was permitted to be on the above referenced property

        for purposes related to the owner's or occupier's business.
            Case 1:21-cv-02122-BPG Document 1-5 Filed 08/19/21 Page 7 of 7

A/




         15. The Defendants failed in tlieir duty owed to an invitee to use ordinary care to see that those

             por-tions of the property that the invitee may be expected to use are safe.

         16. The Plaintiff, Lois Gates suffered damages as set for below as a result of the Defendants failure to

             niake their premises safe.

         17. The Plaintiffs seek reliefas set forth below.

         WHEREF®I2E, PlaitltifP demands judgment against Defendatnt of an amount greater than

     $75,000.00 to be determined at trial, plus costs, pre judgment interest, post-judgment interest, and for any

     further relief that this Honot•able Court deems appropriate.

                                                                                Respectfully submitted,

                                                                                /sf e.lectronically signed by
                                                                                Robert L. Allen, Esquire
                                                                                25254.B Garrett Highway
                                                                                McHenry, MD 21541
                                                                                (301) 387-2800
                                                                                CPF#0006210006
